Case 2:20-cv-13134-LVP-RSW ECF No. 168, PageID.6704 Filed 08/04/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN

                             SOUTHERN DIVISION

TIMOTHY KING, et al.,

      Plaintiffs,

v.

GRETCHEN WHITMER, et al.,                  Civil Case No. 20-13134

      Defendants.                          Honorable Linda V. Parker

and

CITY OF DETROIT, DEMOCRATIC
NATIONAL COMMITTEE and
MICHIGAN DEMOCRATIC PARTY,
and ROBERT DAVIS,

     Intervenor-Defendants.
__________________________________________________________________

       EMILY NEWMAN'S BRIEF IN RESPONSE TO INTERVENOR-
      DEFENDANT CITY OF DETROIT'S SUPPLEMENTAL BRIEF IN
                SUPPORT OF SANCTIONS [ECF 164]

      At the outset of this case, Emily Newman provided limited work for the

Plaintiffs which did not include presenting anything to this Court by filing, signing

or otherwise. That type of secondary role is not within the scope of Rule 11

because that rule only extends to an attorney who presents to the court "a pleading,

written motion, or other paper - whether by signing, filing, submitting, or later
Case 2:20-cv-13134-LVP-RSW ECF No. 168, PageID.6705 Filed 08/04/21 Page 2 of 8




advocating it." (Fed. R. Civ. P. 12(b)). The request for sanctions against Emily

Newman should be denied.

      A.    The City of Detroit Makes No Attempt to Show
            How Ms. Newman Violated Rule 11

      The scope of Rule 11(b) is limited to certain actions of an attorney in

connection with submissions to the court:

      By presenting to the court a pleading, written motion or other paper -
      whether by signing, filing, submitting, or later advocating it - an
      attorney or unrepresented party certifies that to the best of the person's
      knowledge, information and belief, formed after an inquiry reasonable
      under the circumstances… [that the document meets (b)(1) to (b)(4)].

Fed. R. Civ. P. 11(b) (emphasis added). See also Notes of Advisory Committee on

Rules - 1993 Amendment ("The rule applies only to assertions contained in papers

filed with or submitted to the court.") Even the City of Detroit agrees that an

attorney must do one of those four specified things in order to be subject to Rule

11: "The requirements of 11(b) unambiguously apply to anyone who presents 'to

the court a pleading, written motion, or other paper - whether by signing, filing,

submitting, or later advocating it….'" (ECF No. 103, PageID.4185).

      Because of her background and interest in election matters, Ms. Newman

became involved in this matter. Ms. Newman spent about five hours on this

matter. (7/12/2021 Hrg. Trans. at 15:21-16:13, 19:12-13, and 204:18-204:19). Her

name appears on the last page of the Complaint and, filed four days later, the First

Amended Complaint. (ECF No. 1, PageID.75 and ECF No. 6, PageID.957). Three
                                          2
Case 2:20-cv-13134-LVP-RSW ECF No. 168, PageID.6706 Filed 08/04/21 Page 3 of 8




attorneys signed those Complaints electronically, denoted by the "/s/ preceding

their name, but Ms. Newman did not sign them, electronically or otherwise.

Sidney Powell and her counsel explained at the July 12, 2021 hearing that she and

Howard Kleinhendler drafted the Complaints and that Ms. Newman had no role in

doing so. (Id. at 45:3, 231:17-21).

      For Rule 11 sanctions, there must be a showing that Ms. Newman did one of

four things to "present" a paper to the court - (1) sign, (2) file, (3) submit or (4)

later advocate a paper that was already presented to this Court. (Fed. R. Civ. P.

11(b)).

      As to signing, no pleading or other document filed or submitted by the

Plaintiffs contains a traditional signature for Ms. Newman or a typed signature for

her preceded by "/s/" which is necessary to satisfy the requirements for an

electronic signature. See R10 of the Electronic Filing Policies and Procedures

which is incorporated into this district's local rules by LR 5.1.1(a). An attorney

may also sign by filing through an electronic-filing account if that attorney's name

is on a signature block. See FRCP 5(d)(3)(C). But no filing occurred in this case

through an electronic-filing account of Ms. Newman.

      As to filings and submissions, Ms. Newman did not file anything in this case

and did not submit anything to this Court.




                                         3
Case 2:20-cv-13134-LVP-RSW ECF No. 168, PageID.6707 Filed 08/04/21 Page 4 of 8




      The last possible minimum conduct necessary for application of Rule 11 is if

the attorney advocated a position from a pleading or other document. Because

Rule 11(b) overall requires "presenting to the court," the "advocating" must be to

the court. The Notes of the Advisory Committee for the 1993 Amendment explain

that the requirement of advocating within Rule 11(b) is intended to capture an

attorney's act of advancing a position to the court, such as at a pretrial conference,

which is already set forth in a prior filing or submission. Ms. Newman did not

advocate anything to this Court, from a prior filing or otherwise.

      As noted above, Ms. Newman's name appeared on the last page of the

Complaint and Amended Complaint. But that alone is not enough under Rule 11 --

there must have been one of the four "presenting" acts specified in Rule 11 and

there simply was not as to Ms. Newman.

      In 80 pages of briefing to date for this motion (ECF Nos. 78, 103 and 164),

and in the five hours of hearing on July 12, 2021, the City of Detroit and its

counsel never once explained, argued or even speculated how the conduct of Ms.

Newman met the "presenting" requirement of Rule 11(b). That omission in the

supplemental brief is especially notable given that, near the end of the July 12

hearing, this Court stopped counsel for Detroit and suggested that he address

individual attorney conduct in supplemental briefing instead of in his closing

remarks. (7/12/2021 Hrg. Trans. at 221:12-19). Counsel for the City of Detroit


                                          4
Case 2:20-cv-13134-LVP-RSW ECF No. 168, PageID.6708 Filed 08/04/21 Page 5 of 8




responded that "we'll leave that for briefing later."     (Id. at 221:25 - 222:2).

However, in the City of Detroit's supplemental brief, it never addressed the role of

Ms. Newman. The City of Detroit's refusal to do so is an acknowledgement that

there is nothing that Ms. Newman did that implicates Rule 11.

      B.    The Pre-Filing Service Requirements of Rule 11 Were Not Met

      Prior to the filing of a motion for sanctions, Rule 11(c)(2) requires that the

motion be served under Rule 5 and not filed for a period of 21 days after service.

Ms. Newman never received any such pre-filing motion. (7/12/2021 Hrg. Trans. at

19:19 and 204:22-23).

      The City of Detroit contends that it served Ms. Newman prior to filing under

Fed. R. Civ. P. 5(b)(2)(C) by mailing to Ms. Newman's last known address. It

relies on the last page of the First Amended Complaint for its position that Ms.

Newman's last known address was at 2911 Turtle Creek Blvd. in Dallas. (ECF

NO. 164, PageID.6137). Ms. Newman never had an office at that location or even

worked from that location. That Turtle Creek address appears on the last page of

the Complaint and First Amended Complaint as follows:




                                         5
Case 2:20-cv-13134-LVP-RSW ECF No. 168, PageID.6709 Filed 08/04/21 Page 6 of 8




The Turtle Creek address is set off from any name, including Ms. Newman's, by

the extra line spacing above and below it. Four other attorneys on that page do not

have that extra line spacing to separate their names from their address. The typical

formatting of names and corresponding addresses do not separate an attorney's

name from his or her address. Therefore, the City of Detroit should not have

assumed that that Turtle Creek address was for Ms. Newman given that there are

three other attorneys above that address and the address is separated from Ms.

Newman's printed name.       The notation of "Virginia Bar 84265" after Ms.

                                         6
Case 2:20-cv-13134-LVP-RSW ECF No. 168, PageID.6710 Filed 08/04/21 Page 7 of 8




Newman's name also suggests that her last known address was in Virginia, not

Texas. Therefore, the City of Detroit's mailing of the motion to the 2911 Turtle

Creek in Dallas did not constitute service on Ms. Newman prior to its filing of its

Rule 11 motion.

      In addition, as discussed in the Supplemental Brief of Gregory Rohl and

others (ECF No. 161), the version of the motion mailed by Detroit before filing did

not include a brief. The filed motion did include a brief, but its content was not

included with or in the safe harbor motion. For those reasons, the pre-filing

service of the motion did not fulfill Rule 11(c)(2).

      C.     Sanctions Under 28 USC § 1927 Are Not Warranted

      Defendants Whitmer and Benson have filed a motion seeking sanctions

under 28 USC § 1927 against certain attorneys, but not as to Ms. Newman. See

ECF No. 105, PageID.4348 and PageID.4358.

      Intervenor Robert Davis seeks sanctions under 28 USC § 1927 against all of

Plaintiffs' counsel without identifying any by name. (ECF No. 69). Section 1927

provides:

             Any attorney or other person admitted to conduct cases in any
             court of the United States or any Territory thereof who so
             multiplies the proceedings in any case unreasonably and
             vexatiously may be required by the court to satisfy personally
             the excess costs, expenses, and attorneys’ fees reasonably
             incurred because of such conduct.



                                          7
Case 2:20-cv-13134-LVP-RSW ECF No. 168, PageID.6711 Filed 08/04/21 Page 8 of 8




Ms. Newman's roughly five hours of work in this matter led to no activity on the

part of any Defendant and no Defendant makes any argument as to how Ms.

Newman's limited role somehow or some way led to the multiplication of anything

in this case.

                                CONCLUSION

       For these reasons, and those made on Ms. Newman's behalf at the July 12,

2021 hearing, all motions or other requests for sanctions should be denied as to

Ms. Newman.

                                            TIMOTHY E. GALLIGAN PLLC

                                            By:    /s/ Timothy E. Galligan
                                                  Timothy E. Galligan (P51768)
                                                  39 South Main St., Suite 24
                                                  Clarkston, MI 48346
                                                  (248) 241-6179
                                                  galligan@galliganpllc.com
                                                  Attorney for Emily Newman
Dated: August 4, 2021




                             Certificate of Service

      The undersigned hereby certifies that on August 4, 2021, a true and correct
copy of the forgoing was filed electronically using the CM/ECF system which will
send notification of such filing to all attorneys of record.

                                           /s/Timothy E. Galligan




                                       8
